DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on May 23, 2022 is acknowledged.
Priority
The effective filing date of the claimed invention is Apr. 11, 2018.  The present application claims priority to the following parent applications:
U.S. Application No. 15/951,167, filed Apr. 11, 2018
Provisional Application 62/483,988, filed Apr. 11, 2017
The present application is not entitled to the priority date of the provisional application, because independent claim 1 describes subject matter that is not disclosed in the provisional application.  For instance, claim 1 describes a separation system comprising a sand level measuring device.  The provisional application fails to disclose a separation system comprising a sand level measuring device.  
The present application is entitled to the priority date of U.S. Application No. 15/951,167, because this application discloses the subject matter described in the instant claims.



Claim Objections
Claims 1 and 8 are objected to.
Claim 1 recites:
1.  A skid mounted integrated petroleum separation system comprising:
a.  a horizontally oriented separator with a vertical side connected to a dorsal side of a skid, the horizontally oriented separator with a separator body further comprising:
i.  a proximally oriented wellhead fluid inlet extending from outside the separator body to inside the separator body…Emphasis added.

Claim 1 is confusing because the limitation—“the horizontally oriented separator with a separator body”—implies that the “separator body” is a limitation that has been previously introduced into the claim.  The Examiner suggests amending claim 1 to read:
1.  A skid mounted integrated petroleum separation system comprising:
a.  a horizontally oriented separator with a vertical side connected to a dorsal side of a skid, the horizontally oriented separator comprises , the horizontally oriented separator further comprising:
i.  a proximally oriented wellhead fluid inlet extending from outside the separator body to inside the separator body…


Claim 8 is objected to because it contains an errant paragraph number at the end of the claim.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7–10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite:
4.  The skid mounted integrated petroleum separation system of claim 2, further comprising a vortex flow meter connected to the water draining piping.  Emphasis added.

5.  The skid mounted integrated petroleum separation system of claim 2, further comprising a liquid control valve connected to the water draining piping.  Emphasis added.

Claims 4 and 5 are indefinite because “the water draining piping” lacks antecedent basis.  See MPEP 2173.05(e).  This term is introduced in claim 3, rather than claim 2.  To overcome this rejection, claims 4 and 5 could be amended to depend from claim 3.



Claim 7 recites:
7.  The skid mounted petroleum separation device of claim 1, wherein the sand level measuring device is a sonic measuring device, a radar measuring device, a capacitance measuring device, or a combination thereof.  Emphasis added.

The italicized limitation is indefinite because it sets forth a Markush group using the open-ended transitional phrase “is” rather than closed language.  See MPEP 2173.05(h) (A Markush grouping is a closed group of alternatives; if a Markush grouping requires a material selected from an open list of alternatives, the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim).  To overcome this rejection, claim 7 could be rewritten as:
7.  The skid mounted petroleum separation device of claim 1, wherein the sand level measuring device is selected from the group consisting of a sonic measuring device, a radar measuring device, a capacitance measuring device, or a combination thereof.

Claims 8–10 are indefinite because they depend from claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dufrene et al., US 2010/0294317 A1 in view of Gilmore, US 7,575,672 B1.
Regarding claim 1, Dufrene discloses a system for removing solids from water and oil extracted from a well bore.  See Dufrene Fig. 2, [0006].  The system corresponds to the claimed “skid mounted integrated petroleum separation system.”
The system comprises a horizontally oriented separator vessel 1 (the “horizontally oriented separator”).  See Dufrene Fig. 2, [0043].  The vessel 1 has a separator body, which is the tank portion of the vessel 1.  Id.
The vessel 1 comprises:
A fluid inlet 2 (the “proximally oriented wellhead fluid inlet”) extending from outside the body of the vessel 1 to inside the body.  See Dufrene Fig. 2, [0040].  
A deflector plate 3 (the “inlet diverter”) within the body of the vessel 1 positioned distally from the inlet 2.  See Dufrene Fig. 2, [0040].
A first weir 9 (the “sand weir plate”) within the separator body positioned distally to the deflector plate 3.  See Dufrene Fig. 2, [0041].
A second weir 12 (the “oil weir”) within the body of the vessel 1 positioned distally to the first weir 9.  See Dufrene Fig. 2, [0041].
A drain outlet 16 (the “sand drain”) for removing sand from the vessel 1, proximal to the first weir 9.  See Dufrene Fig. 2, [0045]. 
A water outlet 16 (the “water drain”) proximal to the second weir 12 and distal to the first weir 9.  See Dufrene Fig. 2, [0041].
An oil outlet 11 (the “oil drain”) distal to the second weir 12.  See Dufrene Fig. 1, [0041]; and
A device for detecting the level of solids in the vessel 1 (the “sand level measuring device”) proximal to the first weir 9.  See Dufrene Fig. 1, [0052].


    PNG
    media_image1.png
    829
    935
    media_image1.png
    Greyscale

Dufrene differs from claim 1 because it fails to disclose a skid with a dorsal side mounted to a vertical side of the separator vessel 1.  But, Dufrene’s separator vessel 1 is supported on a frame 15.  See Dufrene Fig. 2, [0040].
In the analogous art of separating petroleum fluid, Gilmore discloses a sled 1 (the “skid”) used to transport a fluid separator to a petroleum well, while supporting the separator at the wellsite during operation.  See Gilmore Fig. 1, col. 3, ll. 6–14, col. 4, ll. 47–61.  The sled 1 comprises supports 8, which are positioned on the dorsal side of the sled 1.  Id. at Figs. 1, 2, col. 3, ll. 6–14.  The supports 8 have the shape of a saddle contour, allowing the supports 8 to cradle the bottom and vertical sides of horizontal separator vessel 10.  Id.  

    PNG
    media_image2.png
    910
    1321
    media_image2.png
    Greyscale

Gilmore’s sled 1 is beneficial because it allows the separator to be easily transported from one location to another.  See Gilmore col. 2, ll. 6–17.  It would have been obvious to use Gilmore’s sled 1 as the framework used to support Dufrene’s separator vessel 1, so that it can easily be transported from one location to another.  
Claim 2 requires that the device of claim 1 further comprises a sand leg discharge pipe connected to the sand drain.  Claim 3 requires that the device of claim 1 further comprises water draining piping connected to the water drain.
In Dufrene, the conduit structure attached to the drain outlet 16 corresponds to the “sand leg discharge pipe.”  See Dufrene Fig. 1.  The conduit structure attached to the water outlet 14 is the “water draining piping.”  Id.

    PNG
    media_image3.png
    1152
    1862
    media_image3.png
    Greyscale

Claim 5 requires that the device of claim 2 further comprises a liquid control valve connected to the water draining piping.
Dufrene’s separator 1 is configured so that oil and water separate from one another, with oil collecting in oil bucket 10 and water collecting in water container 13.  See Dufrene Fig. 1, [0041].  The height of the oil bucket 10 acts as a baffle to prevent water from flowing into the oil bucket.  Id.  The water outlet 14 is used to drain water from the water container 13.  Id.

    PNG
    media_image4.png
    939
    1440
    media_image4.png
    Greyscale

Dufrene differs from claim 5 because it fails to disclose a liquid control valve on the water outlet 14.
But in the analogous art of separating petroleum fluids, Gilmore discloses a separator 10 comprising a water compartment 25a and an oil compartment 24a, for storing separated oil and water, respectively.  See Gilmore Fig. 1, col. 5, ll. 34–42.  The water compartment 25a has a water discharge valve 27, which lowers the water level in the water compartment 25a to prevent water from overflowing baffle 25 into the oil compartment 24a. Id.
It would have been obvious to provide a water discharge valve on Dufrene’s water outlet 14 so that the water level in water container 13 could be lowered when necessary, to prevent water from overflowing into the oil bucket 10.  



Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dufrene et al., US 2010/0294317 A1 in view of Gilmore, US 7,575,672 B1, in further view of Adler et al., US 2016/0008742 A1, and in further view of Henry et al., US 2016/0273950 A1.
Claim 4 requires that the device of claim 2 further comprises a vortex flow meter connected to the water draining piping.  
During operation of Dufrene’s system, water that has been separated is discharged from the vessel 1 through water outlet 14.  See Dufrene [0041].  
Dufrene differs from claim 4, however, because it fails to disclose a vortex flow meter connected to water outlet 14.
But in the analogous art of separating petroleum fluid, Adler discloses a separator 300 comprising a water outlet 310 with a water flow meter 322 attached to the outlet 310.  See Adler [0039]. The water flow meter 322 is beneficial because it allows an operator to accurately measure and monitor the amount of water that is produced at the wellsite, improving efficiency of the well’s operation.  Id. at [0029].  It would have been obvious to include a water flow meter with Dufrene’s water outlet 14, to allow a user to monitor the amount of water that is produced at the wellsite, to improve efficiency.
Adler’s flow meter 322 is a Coriolis flow meter, rather than a vortex flow meter as required by claim 4.  
But, in the analogous art of petroleum fluid separators, Henry teaches that Coriolis mass flow meters and vortex flow meters are equivalent devices, used to measure liquid flow.  See Henry [0005].  When Dufrene is modified, in view of Adler, to include a flow meter on water outlet 14, it would have been obvious for the flow meter to be a vortex flow meter—because Adler’s flow meter is a Coriolis meter, and a vortex flow meter will perform essentially the same function as a Coriolis meter.  See MPEP 2143(I)(B) (simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when it produces predictable results).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dufrene et al., US 2010/0294317 A1 in view of Gilmore, US 7,575,672 B1 (“Gilmore-’672”), in further view of Gilmore et al., US 2014/0345727 A1 (“Gilmore-’727”).
Claim 6 requires that the device of claim 1 further comprises a sand choke valve.
During operation, sand is discharged from Dufrene’s vessel 1 through drain outlet 16.  See Dufrene Fig. 1, [0052].
Dufrene differs from claim 6, however, because it fails to disclose a choke valve associated with the sand outlet 16.  
In the analogous art of separating petroleum fluids, Gilmore-’727 discloses an automated dump system 1, used to automatically remove debris from a sand trap vessel 2.  See Gilmore-’727 Fig. 1, [0011].  The dump system 1 is connected to the outlet of the sand trap vessel by connector 3.  Id.  The dump system 1 comprises an automated choke 7.  Id.  The dump system 1 is beneficial because it improves the safety of the sand dumping operation by automating this process.  Id. at [0020].  It would have been obvious to attach the dump system 1 of Gimmore-’727 to Dufrene’s sand outlet 16, to improve safety. 
Claims 7–10 are rejected under 35 U.S.C. 103 as being unpatentable over Dufrene et al., US 2010/0294317 A1 in view of Gilmore, US 7,575,672 B1 in further view of Hemstock, US 2016/0082377 A1.
Claim 7 requires for the device of claim 1, the sand level measuring device is a sonic measuring device, a radar measuring device, a capacitance measuring device, or a combination thereof.
As noted, Dufrene’s system comprises a device to detect the level of sand in the vessel 1, and this device corresponds to the “sand level measuring device.”  See Dufrene [0052].  In one embodiment, an infrared sensor may be used for this purpose.  Id.  
Dufrene differs from claim 1, however, because it fails to disclose the sand level measuring device being a sonic measuring device, a radar measuring device, or a capacitance measuring device.
But in the analogous art of separating petroleum fluids, Hemstock discloses a desanding device 100 comprising an ultrasonic sand detector, used to measure the level of sand in chamber 106.  See Hemstock Fig. 9, [0145].  The simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would produce predictable results.  See MPEP 2143(I)(B).  Here, using an ultrasonic sand detector with Dufrene, instead of an infrared sand level detector, would product predictable results, because both devices are known in the art as being useful for determining the level of sand within a separation vessel.  Therefore, it would have been obvious to modify Dufrene’s device to use an ultrasonic sand level detector instead of the infrared sand level detector.
Claim 8 requires for the device of claim 7, the sand level measuring device sends a signal to remove sand from the separator.  Claim 9 requires that the device of claim 8 further comprises a control system, wherein the signal sent by the sand level measuring device is sent to the control system.
In Dufrene, the sand level detector sends a signal to operate agitation device 30 to remove sand from the separator vessel 1.  See Dufrene [0052].  The mechanism within the agitation device 30 that operates the agitation device 30 in response to the signal from the level detection device, corresponds to the “control system.”
Claim 10 requires that the device of claim 9 further comprises one or more actuated valves, wherein the control system controls actuation of the one or more valves on receiving a signal from the sane level measuring device.
In Dufrene, the sand level detector monitors the level of solids in the vessel 1, and the control system initiates operation of agitation device 30 when the level exceeds a threshold.  See Dufrene [0052].  During this operation, the drain outlet 16 is opened to discharge solids from the vessel 1.  Id.  
Dufrene differs from claim 10, however, because it fails to disclose a valve that is actuated by the control system when the detector determines that the sand level exceeds the threshold.
But in the analogous art of separating petroleum fluids, Hemstock discloses a desanding device 100 comprising a valve 172 that is automatically controlled by a sand detector to remove sand from chamber 106 when the sand reaches an unacceptable level.  See Hemstock [0145].  This mechanism is beneficial because it automates removal of sand from the chamber.  Id.  It would have been obvious to provide Hemstock’s valve 172 with Dufrene’s sand drain outlet 16 to automatically discharge sand when the sand level detection device tells the controller that the sand level is at an unacceptable level, to automate removal of sand from Dufrene’s separator.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dufrene et al., US 2010/0294317 A1 in view of Gilmore, US 7,575,672 B1 in further view of Cobb, US 4,779,677.
Regarding claim 11, it would have been obvious to use Gilmore’s sled 1 to support Dufrene’s separation system, as explained in the rejection of claim 1 above.
Gilmore’s sled does not have the structure disclosed in claim 11.
But in the analogous art of separating petroleum fluids, Cobb discloses a skid 38 comprising a set of spaced apart beams 86, 88.  See Cobb Fig. 7, col. 4, ll. 59–67.  The skid 38 further comprises female connectors 168 (one corresponding to the “alignment beam fork member”) coupled to the beams 86, 88.  Id. at Fig. 7, col. 6, ll. 36–65.  Each female connector 168 comprises two plates 170, 172 (the “first guide plate” and the “second guide plate,” respectively), and a pin 190 (the “first alignment pin”) disposed between the two plates 170, 172.  Id. at Fig. 16, col. 6, ll. 36–65.  The skid 38 further comprises male connectors 152 coupled to the beams 86, 88.  Id. at Fig. 7, col. 6, ll. 6–35.  One of the male connectors 152 corresponds to the “alignment beam receiving member” because the male connectors 152 each comprise a hole 166 to receive the pin 190.  Id. at Fig. 14, col. 6, ll. 6–65.

    PNG
    media_image5.png
    745
    1910
    media_image5.png
    Greyscale

The skid 38 in Cobb is beneficial because the male and female connectors 152, 168 allow the skid to be attached to other skid sections 40, 42, so that multiple pieces of equipment can be transported to a well site.  See Cobb Figs. 1–3, col. 3, l. 63–col. 4, l. 5.  It would have been obvious to modify Gilmore’s sled 1 to have the structure disclosed in Cobb, so that Gilmore’s sled 1 can be attached to other skids, to allow transport of multiple pieces of equipment.  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776